PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/975,086
Filing Date: 9 May 2018
Appellant(s): HUMBURG et al.



__________________
Brian Duncan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/19/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panick et al. (US 4,923,033) in view of Humburg (US 2014/0037469).
Regarding claim 1, Panick discloses a vehicle heater comprising: a heater housing (1,Figure 1) through which heating air to be heated can flow and which heater housing extends in a direction of a housing longitudinal axis, the heater housing having a heating air inlet area (9)  and a heating air outlet area (10); a burner unit arranged (2) in the heater housing; a combustion air blower (5) arranged in the heater housing for delivering combustion air to the burner unit; a heat exchanger unit (8) arranged in the heater housing and around which heating air flowing through the heater housing can flow, but does not disclose a combustion air intake muffler.
However, Humburg discloses blower for an air heater (Abstract,12) comprising a combustion air intake muffler (42,50,Figure 3) arranged essentially in the heater housing and associated with the combustion air blower, wherein a muffler housing (26, Figure 3)  is made in one piece with at least a portion of the heater housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a muffler device with the intake portion of the heater to reduce noise. As a H-42, 50) is located in the combustion air inlet (P- 4) is incorporated into the housing (P-1) and therefore is made in one piece with the housing.
Regarding claim 2, Panick (P), as modified, discloses the vehicle heater in accordance with claim 1, wherein: the combustion air blower and the heat exchanger unit are arranged in the heater housing essentially centrally in relation to the housing longitudinal axis; heating air, flowing through the heater housing in a heating air flow space surrounding the combustion air blower and the heat exchanger unit, flows around the combustion air blower and the heat exchanger unit at outer circumferential areas thereof (P-C6, L 7-16, Figure 1); and the combustion air intake muffler is arranged essentially in the heating air flow space (42,50,Figures 1-6). 
Regarding claim 3, Panick (P), as modified, discloses the  vehicle heater in accordance with claim 1, wherein: the heater housing comprises two housing shells adjoining each other essentially at right angles to the housing longitudinal axis; and the muffler housing (P-Figure 1 near above numeral 4) is made in one piece with one of the housing shells. 
Regarding claim 4, Panick (P), as modified, discloses the vehicle heater in accordance with claim 3, wherein at least one housing shell is made of a plastic material (Figure 1). As a clarification, the choice of materials would have been obvious to one of ordinary skill in the art at the time the invention was made, as course of business or a design choice; considering factors, such as weight, cost, machinability, etc., as evidence by case law in MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012], produced below:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 
Regarding claim 5, Panick (P), as modified, discloses the vehicle heater in accordance with claim 3, wherein the combustion air blower (12) has a combustion air inlet area (42), which passes through a housing wall of the heater housing (P-1) in an area of a housing opening formed in one of the housing shells and guides combustion air to the combustion air intake muffler (Figure 3).
Regarding claim 6, Panick (P), as modified, discloses the vehicle heater in accordance with claim 5, wherein the combustion air inlet area (P-4) comprises a combustion air inlet pipe with a pipe longitudinal axis extending essentially at right angles to the housing longitudinal axis (P-Figure 1). 
Regarding claim 7, Panick (P), as modified, discloses the  vehicle heater in accordance with claim 5, wherein: the muffler housing is configured such that the muffler housing adjoins the housing opening at one of the housing shells; or the muffler housing is open at one of the housing shells in a direction of the housing longitudinal axis; or the muffler housing is open at one of the housing shells towards the housing opening; or any combination of the muffler housing is configured such that the muffler housing adjoins the housing opening at one of the housing shells and the muffler housing is open at one of the housing shells in a direction of the housing longitudinal axis and the muffler housing is open at one of the housing shells towards the housing opening (Figures 1-7). 
Regarding claim 8, Panick (P), as modified, discloses the vehicle heater in accordance with claim 1, wherein the combustion air blower comprises: a blower body with a delivery duct, which has a ring-shaped extent about an axis of rotation and which is open in a first axial direction on a first axial side of the blower body; a combustion air delivery wheel located opposite the blower body on the first axial side thereof with a ring-shaped delivery area covering the delivery duct and with a plurality of delivery blades following each other about the axis of rotation in a circumferential direction; a blower motor arranged on a second axial side of the blower body, which second axial side is opposite the first axial side of the blower body, with a motor shaft rotatable about the axis of rotation, wherein the motor shaft is coupled with the combustion air delivery wheel for joint rotation about the axis of rotation; and a delivery duct inlet area open to the delivery duct in the blower body for the entry of combustion air into the delivery duct 
Regarding claim 13, Panick (P), as modified, discloses the vehicle heater in accordance with claim 1, wherein the combustion air intake muffler comprises muffling material arranged in the muffler housing ([0031]). 
Claims 1,8, and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Panick et al. (US 4,923,033) in view of Eberspaecher (DE 28 56 860).
Regarding claim 1, Panick discloses a vehicle heater comprising: a heater housing (1,Figure 1) through which heating air to be heated can flow and which heater housing extends in a direction of a housing longitudinal axis, the heater housing having a heating air inlet area (9)  and a heating air outlet area (48); a burner unit arranged (2) in the heater housing; a combustion air blower (5) arranged in the heater housing for delivering combustion air to the burner unit; a heat exchanger unit  (8) arranged in the heater housing and around which heating air flowing through the heater housing can flow, but does not disclose a combustion air intake muffler.
However, Eberspaecher discloses a vehicle heater (Abstract, Figure 1) with a combustion air intake muffler arranged (25-29), at least a portion of the combustion air intake muffler (interior wall of (8))  being arranged in the heater housing and associated with the combustion air blower (3), the combustion air intake muffler comprising a muffler housing (7) , the muffler housing being integrally connected with at least a portion of the heater housing to form a one-piece muffler heater housing structure.  

Regarding claim 8, Panick (P), as modified, discloses the vehicle heater in accordance with claim 1, wherein the combustion air blower comprises: a blower body with a delivery duct, which has a ring-shaped extent about an axis of rotation and which is open in a first axial direction on a first axial side of the blower body; a combustion air delivery wheel located opposite the blower body on the first axial side thereof with a ring-shaped delivery area covering the delivery duct and with a plurality of delivery blades following each other about the axis of rotation in a circumferential direction; a blower motor arranged on a second axial side of the blower body, which second axial side is opposite the first axial side of the blower body, with a motor shaft rotatable about the axis of rotation, wherein the motor shaft is coupled with the combustion air delivery wheel for joint rotation about the axis of rotation; and a delivery duct inlet area open to the delivery duct in the blower body for the entry of combustion air into the delivery duct (P-Figure 1), wherein the combustion air intake muffler is arranged essentially on the second axial side of the blower body (P-Figures 1-7). 
Regarding claim 21, Panick (P), as modified, discloses the vehicle heater in accordance with claim 8,  wherein the combustion air intake muffler comprises: a first muffler flow path  (Figure 1, parallel to (7)) guiding combustion air from a combustion air inlet area  (25) of the combustion air blower in a first axial direction; a second muffler flow path (Figure 1,antiparallel to the flow above (7)) guiding combustion air in a second axial direction toward a delivery duct inlet area of the combustion air blower, the second .  
Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Panick et al. (US 4,923,033), Humburg (US 2014/0037469), and Winkelstroter (US 5,603,601).
Regarding claim 9, Panick (P), as modified, discloses the vehicle heater in accordance with claim 8, but not the details of the intake muffler.
However, Winkelstroter discloses a compressor  (Abstract) wherein the combustion air intake muffler comprises: a first muffler flow path (I, Figure 13) guiding combustion air from a combustion air inlet area of the combustion air blower essentially in a second axial direction opposite the first axial direction away from the second axial side of the blower body; a second muffler flow path  (II) guiding combustion air essentially in the first axial direction towards the second muffler flow path; and the first muffler flow path and the second muffler flow path extend essentially parallel to the axis of rotation or the first muffler flow path is arranged radially outside the second muffler flow path; or the first muffler flow path and the second muffler flow path extend essentially parallel to the axis of rotation and the first muffler flow path is arranged radially outside the second muffler flow path. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a diverting baffle within the muffler structure of the current combination for the purpose of reducing noise with the heater. 
Regarding claim 10, Panick (P), as modified, discloses the  combustion air blower in accordance with claim 8, wherein the combustion air inlet area comprises a combustion air inlet pipe made integrally with the blower body and with a pipe longitudinal axis extending essentially at right angles to the axis of rotation; a first combustion air flow-through opening is provided in the blower body and adjoins the combustion air inlet pipe with a first opening axis oriented essentially parallel to the axis of rotation; a second combustion air flow-through opening is provided in the blower body and opens towards the delivery duct inlet area with a second opening axis oriented essentially parallel to the axis of rotation (Figures 13 and 15). 
Regarding claim 11, Panick (P), as modified, discloses the vehicle heater in accordance with claim 10, wherein the first combustion air flow-through opening (I, Figure 13) and the second combustion air flow-through opening (II, Figure 13) are formed in a flow-through opening attachment, which extends essentially in the second axial direction on the second axial side of the blower body and is made integrally with the blower body (P- Figure 1). 
Regarding claim 12, Panick (P), as modified, discloses the vehicle heater in accordance with claim 10, wherein the first combustion air flow-through opening (I, Figure 13) is arranged radially outside the second combustion air flow-through opening (II). 
Regarding claim 14, Panick (P), as modified, discloses the vehicle heater in accordance with claim 9, wherein: the combustion air intake muffler comprises muffling material arranged in the muffler housing; and the first muffler flow path and the second muffler flow path are formed essentially in the muffler housing (Humburg-[0031]).
Regarding claim 15, Panick (P), as modified, discloses the vehicle heater in accordance with claim 14, wherein: a muffler body made of the muffling material is arranged in the muffler housing ( Humburg-[0031]); the first muffler flow path and the second muffler flow path are formed in the muffling body (I,II, Figure 13). 
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Panick et al. (US 4,923,033) in view of Eberspaecher (DE 28 56 860).
Regarding claim 22, Panick discloses vehicle heater comprising: a heater housing (1,Figure 1) through which heating air to be heated can flow and which heater housing extends in a direction of a housing longitudinal axis, the heater housing having a heating air inlet area (9)  and a heating air outlet area (48); a burner unit arranged (2) in the heater housing; a combustion air blower (5) arranged in the heater housing for delivering combustion air to the burner unit; a heat exchanger unit  (8) arranged in the heater housing and around which heating air flowing through the heater housing can flow, but does not disclose a combustion air intake muffler.
However, Eberspaecher discloses a vehicle heater (Abstract, Figure 1) with a combustion air intake muffler arranged(25-29), at least a portion of the combustion air intake muffler (interior wall of (8))  being arranged in the heater housing and associated with the combustion air blower (3), the combustion air intake muffler comprising a muffler housing (7) , the muffler housing being integrally connected with at least a portion of the heater housing to form a one-piece muffler heater housing structure.  
  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a muffler device with the intake portion of the heater to reduce noise.
Regarding claim 23, Panick, as modified, discloses vehicle heater in accordance with claim 22, wherein the combustion air intake muffler comprises: a first muffler flow path  (Figure 1, parallel to (7)) guiding combustion air from a combustion air inlet area  (25) of the combustion air blower in a first axial direction; a second muffler flow path (Figure 1,antiparallel to the flow above (7)) guiding combustion air in a second axial direction toward a delivery duct inlet area of the combustion air blower, the second axial direction being opposite the first axial direction, wherein the first muffler flow path and the second muffler flow path extend parallel to an axis of rotation (1) of a combustion air delivery wheel of the combustion air blower.  
Regarding claim 24, Panick (P), as modified, discloses the vehicle heater in accordance with claim 23, wherein: the combustion air blower (P-5) and the heat exchanger unit (P-8)are arranged in the heater housing essentially centrally in relation to the housing longitudinal axis (P-Figure 1); heating air, flowing through the heater housing in a heating air flow space surrounding the combustion air blower and the heat exchanger unit, flows around the combustion air blower and the heat exchanger unit at outer circumferential areas thereof; and the combustion air intake muffler is arranged essentially in the heating air flow space.   
 (2) Response to Argument
(i) Claim Status Summary
Claims 1-15 and 21-24 have been rejected; claims 1-5, 7-15, and 21-24 are argued in the Appeal Brief. The Drawings were objected to for not depicting claimed subject matter, which is a petitionable matter not under appeal.
(ii) Summary of the Invention

(iv) Arguments and Responses
	Regarding claim 1, Appellant argues on pages11-16, that the final rejection contains a clear error in that the prior art, as a whole, does not provide any suggestion of using the teachings of Humburg (US 2014/0037469) to modify the heating device of Panick et al. (US 4,923,033), Panick, by arguing that Panick deems it critical to have the muffler integrated within the system, as to avoid an external device, thus simplifying the device. 
The Office respectfully disagrees here, because the concept of adding an additional type of muffler, external or internal are well known and such modification would allow for greater noise attenuation, with the addition of minimal effort.
The modification is further justified because the two mufflers would be located in different areas of the device, separated by a distance which would further advance the objective of noise abatement.
Additionally, the Appellant argues that the teachings of Humburg are clearly in conflict with the teachings of Panick, since Humburg discloses providing a muffler housing in a blower housing; Panick discloses a muffler housings internal to the combustion chamber, due to simplicity of manufacturing.

Appellant further argues that the structural modification of Panick by Humburg is not possible and provides a lengthy description of why.  
The Office respectfully disagrees, again, because the proposed modification is the addition of the muffler Humburg to that of Panick, in essence the perforated tube (42, 46, and 50) of Humburg (Figure 3) would be inserted into (4, Figure 1 of Panick) to provide additional sound reduction.
Regarding claim 2, Appellant argues on pages16-18, element of the rejection of claim 1 and that the prior art (Humburg and Panick) does not disclose the muffler is arranged in heating air-flow space as claimed.
 The Office respectfully disagrees, because the insertion of the muffler section of Humburg (42, 46, 52, Figure 3) as to be concentrically located in Panick (4, Figure 1) would read on the claim language.
Regarding claim 3, Appellant argues on pages18-19, that the prior art (Humburg and Panick) does not disclose a heater housing that comprises two housing shells adjoining each other essentially at right angles to a housing longitudinal axis, wherein the muffler housing is made in one piece with one of the housing shells.
The Office respectfully disagrees, because, as disclosed, in the final rejection in Figure 1 of Panick, (4) comprises the  muffler housing  which is attached to one of the shells, as can be seen by the hatched material commencing at numeral 4 in Figure 1 and continuing upward and encompassing the  motor (6)  and then adjoining  the second shell which begins  at the hot gas outlet (10) encompasses the  combustion 
Regarding claim 4, Appellant argues on pages19-20, that the prior art (Humburg and Panick) does not disclose that at least one housing shell that is made of a plastic material.
The Office respectfully disagrees, because, as disclosed, in the final rejection the choice of material in this case is clearly a design choice as evidenced by MPEP 2144.07.
Regarding claim 5, Appellant argues on pages 20-21, that the prior art (Humburg and Panick) does not disclose the plurality of shells or the combustion air inlet area path, as claimed.
The Office respectfully disagrees, because, as disclosed, in the final rejection in Figure 1 of Panick, (4) comprises the  muffler housing which is attached to one of the shells, as can be seen by the hatched material commencing at numeral 4 in Figure 1 and continuing upward and encompassing the  motor (6)  and then adjoining  the second shell which begins  at the hot gas outlet (10) encompasses the  combustion chamber and terminates at directly above numeral (5), adjacent to (4) on the lower portion of the device and directly below the  label FIG.1 on the upper portion of the device.
While, the claimed combustion air path would be the result of insertion of the muffler section of Humburg (42, 46, 52, Figure 3) as to be concentrically located in Panick (4, Figure 1).
Regarding claim 7, Appellant argues on pages 22-23, that the prior art (Humburg and Panick) does not disclose the plurality of shells, as claimed.
The Office respectfully disagrees, because, as disclosed, in the final rejection in Figure 1 of Panick, (4) comprises the  muffler housing  which is attached to one of the shells, as can be seen by the hatched material commencing at numeral 4 in Figure 1 and continuing upward and encompassing the  motor (6)  and then adjoining  the second shell which begins  at the hot gas outlet (10) encompasses the  combustion chamber and terminates at directly above numeral (5), adjacent to (4) on the lower portion of the device and directly below the  label FIG.1 on the upper portion of the device.
Regarding claim 8, Appellant argues on pages 24-25, that the prior art (Humburg and Panick) does not disclose that the air intake muffler is arranged essentially on a second axial side of a blower body, to which the Office respectfully disagrees because, as detailed earlier, the insertion of the additional muffler of Humburg into the combustion air intake (Panick, 4, Figure 1) would fulfil this language.
Regarding claim 13, Appellant argues on pages 25-26, that the prior art (Humburg and Panick) does not disclose muffling material within the muffler housing as one piece of the housing; the Office respectfully disagrees because the muffler housing (Panick-4) would encircle the muffler material (Hamburg-42, 46, 50) would be so encased; additionally muffler material is not defined so any portion of the muffle would be considered muffler material.
Furthermore, Figure 1 of Panick, (4) comprises the  muffler housing which is attached to one of the shells, as can be seen by the hatched material commencing at 
Again, regarding claim 1, which was rejected under a second set of art, Appellant argues on pages 26-30, that the prior art (Panick and Eberspaecher (DE 28 56 860)) should not be combined because there is not motivation or logical reason to do so, in which the Office provides the motivation of additional sound attenuation. 
The Appellant further argues that the housing 7 of Eberspaecher has no heating air inlet area and no heating air outlet area, as the housing 7 is the combustion air blower housing and not the heater housing through which the heating air is allowed to flow, which is true because these are elements of Panick.
 The Appellant also argues that Eberspaecher provides no teaching and no suggestion as to a muffler housing that is made in one piece with at least a portion of a heater housing as claimed; however Figure 1,clearly disclose similar hatch marking denoting the device is homogeneous.

    PNG
    media_image2.png
    1074
    1333
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    1201
    919
    media_image3.png
    Greyscale



Regarding claim 8, Appellant argues on pages 30-31,that the prior art combination does not suggest a combustion air intake muffler that is arranged essentially on a second axial side of a blower body, to which the Office contends that the modification of the reference would result in this configuration by adding the additional turns of Eberspaecher.
Additional arguments were presented by have been addressed previously, as to the single housing and reason to modify.
Regarding claim 21, Appellant argues on pages 30-32, that the prior art combination would not be obvious because it would increase the complexity of manufacturing of Panick and so would be undesirable.
The Office respectfully disagrees because the modification is a relatively straightforward one, involving slight modifications.
Regarding claim 9, Appellant argues on pages 33-34, that the prior art (Panick, Humburg and Winkelstroter (US 5,603,601)) combination would not be obvious because
Winkelstroter is directed to a lateral compressor, which does not provide any teaching or suggestion toward modifying a heating device of Panick et al. or a blower of Humburg because Winkelstroter discloses a lateral channel compressor that has an annular flywheel housing 1 with an air inlet stub 3 and an air outlet stub 4, wherein attachments, such as mufflers, filters or safety valves are connected to stubs.

  Regarding claim 10, Appellant argues on pages 35-36, that the prior art (Panick, Humburg and Winkelstroter (US 5,603,601)) combination would not be obvious because the combination does not show a combustion air inlet pipe that is made integrally with a blower body and with a pipe longitudinal axis extending essentially at right angles to an axis of rotation and that Winkelstroter is non-analogous art.
The Office respectfully disagrees because, as seen in Figure13, at least the section denoted by (IV) is integral to the blower body, with the flow as claimed and that the art is analogous because it centers on air flow through a fan or blower housing.
 Regarding claim 11, Appellant argues on pages 36-37, that the prior art (Panick, Humburg and Winkelstroter (US 5,603,601)) combination would not be obvious because, in addition to elements addressed regarding claim 10, the flow does not follow the prescribed claim path, which the Office respectfully disagrees with  because Figure 13,right side reads on this claim language.
Regarding claim 12, Appellant argues on pages 38-39, that the prior art (Panick, Humburg and Winkelstroter (US 5,603,601)) combination would not be obvious because, in addition to arguments addressed previously, there is no disclosure of a  first combustion air flow-through opening that is arranged radially outside a second combustion air flow-through opening.

Regarding claim 14, Appellant argues on pages 39-40, that the prior art (Panick, Humburg and Winkelstroter (US 5,603,601)) combination would not be obvious because the combination does not disclose a combustion air intake muffler that comprises muffling material that is arranged in a muffler housing, wherein a first muffler flow path and a second muffler flow path are formed essentially in the muffler housing.
To which the Office respectfully disagrees and has addressed these issues prior, such as the integration of the devices, as a singular unit, and the simplicity of manufacturing or adding additional sound reduction. 
Regarding claim 15, Appellant argues on pages 40-42, that the prior art (Panick, Humburg and Winkelstroter (US 5,603,601)) combination would not be obvious because the combination does not disclose a muffler body that is arranged in a muffler housing, wherein the muffler body is made of muffling material and a first muffler flow path and a second muffler flow path are formed in the muffler body.
The Office respectfully disagrees and counters that these arguments have been addressed previously, namely: the simplicity of the modifications, the fact that the art is analogous, and the components are integral, i.e. one piece.
Regarding claim 22, Appellant argues on pages 42-45, that the prior art (Panick et al. in view of Eberspaecher) combination would not be obvious because the combination does not provide a heating device, which has a burner and combustion chamber that is defined by a combustion pipe, with a muffler housing that is built into 
The Office respectfully disagrees and counters that these arguments have been addressed previously, namely: the simplicity of the modifications, the fact that the art is analogous, and the components are integral, i.e. one piece.
Regarding claim 23, Appellant argues on pages 46-47, that the prior art (Panick et al. in view of Eberspaecher) combination would not be obvious because the combination does not disclose a combustion air intake muffler that comprises a first muffler flow path and a second muffler flow path that extend parallel to an axis of rotation of a combustion air delivery wheel of a combustion air blower, wherein the combustion air intake muffler comprises a muffler housing that is integrally connected with at least a portion of the heater housing to form a one-piece muffler heater housing structure.
The Office respectfully disagrees and contends that these issues were explained in the prior rejections in addition to the additional arguments answered in this reply, namely: the simplicity of the modifications, the fact that the art is analogous, and the components are integral, i.e. one piece.
Regarding claim 24, Appellant argues on page 47, that the prior art (Panick et al. in view of Eberspaecher) combination would not be obvious because modifying the heating device of Panick et al. to include a combustion air intake muffler that is arranged essentially in a heating air flow space that surrounds a combustion air blower and a heat exchanger unit, because it would complicate the device.

                                              Conclusion
The Office respectfully disagrees and notes that these arguments have been addressed previously in the current response.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.